445 F.2d 12
Everett GRAVES, Petitioner-Appellant,v.D. R. HASSFURDER, Superintendent, Florida State Prison, et al., Respondents-Appellees.
No. 71-1614.
United States Court of Appeals, Fifth Circuit.
July 9, 1971.

Appeal from the United States District Court for the Middle District of Florida, William A. McRae, Jr., District Judge.
Everett Graves, pro se.
Robert E. Shevin, Atty. Gen. of Fla., Raymond L. Markey, Asst. Atty. Gen., Tallahassee, Fla., for respondents-appellees.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
Affirmed.1 See Local Rule 21.2 See also Oaks v. Wainwright, 5th Cir. 1970, 430 F.2d 241.



Notes:


1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure: Kimbrough v. Beto, Director, 5th Cir. 1969, 412 F.2d 981


2
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966